IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE
                              September 13, 2011 Session

             STATE OF TENNESSEE v. JAMAR ED-WAE SCOTT

             Direct Appeal from the Criminal Court for Davidson County
                       No. 2006-A-419    Seth Norman, Judge


              No. M2010-00809-CCA-R3-CD - Filed December 15, 2011


A Davidson County Criminal Court jury convicted the appellant, Jamar Ed-Wae Scott, of two
counts of first degree felony murder, two counts of second degree murder, and two counts
of attempted robbery, and the trial court sentenced him to an effective sentence of life plus
eight years in confinement. On appeal, the appellant contends that (1) the trial court erred
by allowing a witness to testify about a statement made by a co-defendant pursuant to
Tennessee Rule of Evidence 803(1.2)(E), the co-conspirator exception to the hearsay rule,
and (2) the evidence is insufficient to support the convictions. Based upon the oral
arguments, the record, and the parties’ briefs, we affirm the judgments of the trial court.

    Tenn. R. App. P. 3 Appeal as of Right; Judgments of the Criminal Court are
                                     Affirmed.

N ORMA M CG EE O GLE, J., delivered the opinion of the Court, in which J ERRY L. S MITH and
J AMES C URWOOD W ITT, J R., JJ., joined.

Paula Blair (on appeal) and Michelle H. Thompson and Derrick Scretchen (at trial),
Nashville, Tennessee, for the appellant, Jamar Ed-Wae Scott.

Robert E. Cooper, Jr., Attorney General and Reporter; Brent C. Cherry, Assistant Attorney
General; Victor S. Johnson, III, District Attorney General; and Dan Hamm and Renee Erb,
Assistant District Attorneys General, for the appellee, State of Tennessee.

                                        OPINION

                                 I. Factual Background

       The record reflects that in January 2006, the Davidson Grand Jury jointly indicted the
appellant and Francine Goss for two counts of first degree felony murder committed during
the perpetration of attempted robbery, two counts of first degree premeditated murder, and
two counts of attempted robbery. The charges resulted from the shooting deaths of Gregory
Miles and Andrea1 McFee on September 11, 2005. The appellant was tried separately from
his co-defendant, and his first trial resulted in a mistrial because the jury was unable to reach
a verdict.

       At the appellant’s second trial, Kemur Bryant testified that in 2005, he was dating
Tymarea Lacy, who lived on Joseph Avenue in Nashville. Lacy and the appellant were
friends, and Bryant knew the appellant as “Kool-Aid.” At some point, Bryant, Lacy, and the
appellant were in Lacy’s bedroom. Bryant said that he was sitting on Lacy’s bed with his
“head down” and that the appellant told Lacy, “I shot two people.” The appellant also told
Lacy that his cousin, David, was with him at the time of the shootings; that the motive was
robbery; and that the appellant’s girlfriend set up the robbery. Bryant did not contact the
police at that time. A couple of months later, Bryant saw the appellant at Lacy’s home again,
and the appellant had a bus ticket stub from Cleveland, Ohio. Bryant went to the police
department, told the police that the appellant claimed to have shot two people, and told the
police that they could find the appellant at Lacy’s house. Later, Bryant heard the appellant
threaten him over the telephone for turning the appellant in to police.

        On cross-examination, Bryant acknowledged that he testified at the appellant’s
preliminary hearing and the appellant’s first trial. He said he did not remember if he ever
testified previously that someone was with the appellant at the time of the shootings. He said
that the first trial was “a year ago” and that “I don’t remember half the stuff at that trial last
year.” The appellant’s conversation with Lacy lasted thirty to forty-five minutes, and Bryant
did not say anything during the conversation. The conversation occurred sometime in 2005,
but Bryant did not remember the month. He said that he had only known the appellant for
a couple of months at the time of the conversation and that he had never had a confrontation
with the appellant. He denied that he was “bothered” by Lacy’s relationship with the
appellant. As to the appellant’s threat, Bryant said that he recognized the appellant’s voice
over the telephone and that the appellant never threatened him directly.

       Twenty-three-year-old Tymarea Lacy testified that she had known the appellant since
they were young and that his nickname was Kool-Aid. In 2005, Lacy was dating Kemur
Bryant. Regarding her conversation with the appellant in her bedroom, she said, “The only
thing that I remember him saying is that he was at the shooting but he don’t know if he shot
anybody or not.” She said that she knew someone named David but that she did not
remember if the appellant said David was with him at the time of the shootings. She said that
she did not know if the appellant said anything about a robbery and that “[h]e just said that

       1
           The victim’s name is spelled “Andre” in the autopsy report.

                                                    -2-
he was shooting.” After Lacy’s conversation with the appellant, the appellant went to Ohio
to visit his aunt. When he returned to Nashville, he visited Lacy’s home. Lacy did not
contact the police but was with the appellant in her house when the police arrived and
surrounded it. She and her family went outside, but the appellant remained in the house. She
acknowledged that she gave an audiotaped statement to someone in the district attorney’s
office and that she told the person the appellant said he shot two people “last night.” She
said she was supposed to testify against the appellant previously but that she “didn’t want to
come.” She said that having to testify against the appellant had caused her to be stressed and
attempt suicide.

       On cross-examination, Lacy acknowledged that her audiotaped statement was similar
to her direct examination testimony. She said she did not remember what month her
conversation with the appellant occurred. The appellant did not tell her where the shooting
took place or if someone was with him.

        Lonnie Anderson testified that in 2005, she lived on Jenkins Street and knew the
appellant as Kool-Aid. Francine Goss lived on the corner of Salem Mason Drive and Aspen
Drive. About 2:30 a.m. on September 11, Anderson left home with a friend and went to the
store to buy beer. Then she went to a house at 2700 Aspen Drive. Anderson said that she
arrived at the home about 2:45 or 3:00 a.m. and that she was sure of the time because beer
was not sold after 3:00 a.m. in Davidson County. When she got to the house on Aspen Drive,
she saw the appellant in his car parked across the street. Anderson got out of her car and
looked at the appellant; the appellant looked at her. She said that someone was with the
appellant but that she did not know the person. She also said, “I really did not know Mr.
Scott, I just seen him from the neighborhood.” Anderson went into the house and shut the
door. About 4:00 or 4:30 a.m., she was watching the news on television and learned two
people had been killed on Aspen Drive. She said she opened the door and saw “about fifty
police cars.” Anderson said she had heard gunshots earlier but that she thought they came
from a nearby area known as “Dodge City.” Sometime after the shootings, Anderson saw
the appellant again. He asked her what time she had seen him on September 11. She said
she told him, “[I]t was about 2:30 [a.m.].” The appellant disagreed with her and told her that
she had seen him at 1:30 a.m. She stated, “I just said, okay, and just went on, you know. He
thought it was 1:30. I knew it was 2:30, quarter to 3:00. I knew what time where I was.”

        On cross-examination, Anderson testified that she wore prescription glasses. She
acknowledged testifying at the appellant’s preliminary hearing that “[w]e had to pass each
other; I went in the drive and he was sitting [in] the car.” She explained at trial that “for me
to get in the driveway I had to pass by his car to turn in the driveway.” She said that she was
intoxicated by 7:00 p.m. the evening before the shootings but that “it don’t stop me from
seeing.” She said she did not know what time she learned about the shootings from the news

                                              -3-
but that it was “whatever time the news came on.” She acknowledged having a 2003 theft
conviction.

         Daphane Harvey testified that in September 2005, she had known Francine Goss for
“some months” and that their daughters went to school together. Goss lived on Aspen Drive,
which was behind Harvey’s house on Jenkins Court, and Harvey could see Goss’s house
from Harvey’s back door. On the night of September 10, Harvey’s daughter spent the night
with Goss’s daughter at Goss’s home. Sometime after midnight, Goss walked to Harvey’s
house and asked to use the telephone. Harvey wanted to go to the store to buy alcohol. She
said she and Goss drove to “the bootleg house to get some liquor.” She said that when they
“first started riding,” Goss told her that Goss “wanted to get somebody.” Harvey understood
Goss to mean that Goss was going to rob someone. Harvey said she told Goss that she
“wasn’t with that shit,” meaning Harvey would not participate in the robbery. Earlier, Goss
had told Harvey that Goss needed money for her house.

       Harvey testified that she and Goss arrived at the bootleg house about 3:00 a.m. and
bought gin or vodka. Then they drove around, looking for cocaine. They stopped at Paul’s
Market, and Harvey went inside. She said she knew they arrived at Paul’s Market just before
3:00 a.m. because the store closed at that time. Harvey bought beer, cigarettes, and chicken.
While she was in the store, Goss remained outside. When Harvey went outside, Goss was
talking with the victims, two young men, who were sitting in a white car. Harvey and Goss
drove to Goss’s house, and the victims followed them.

        Harvey testified that the four of them went into Goss’s house and drank alcohol. Five
children, including Harvey’s and Goss’s daughters, were sleeping in the back of the house.
Harvey asked the victims their names. She said that one of the victims said his name was
“D” and that the other said his name was “[B]utter.” She said that she asked why he was
called “Butter” and that he told her it was because he had “a butter,” meaning cocaine. He
showed her some cocaine, and she bought ten dollars worth from him. Harvey drove back
to her house and walked to a neighbor’s house to use the drug. She said that while she was
“getting high,” she heard gunshots. However, she thought the gunshots came from the area
known as Dodge City. She said that the shots occurred about one hour after she left Goss’s
home. Later, she saw blue lights outside and returned to Goss’s house. Harvey’s daughter
and the other children were standing on the sidewalk, and Harvey took them to her home.
Harvey spoke with the police three times after the shootings. She said that sometime
between September 11 and December 26, 2005, the appellant came to her home and told her
that “I needed to quite running off my M-F gums; that . . . if he go to jail to do two counts
of 51 to life, he was going to send the store to buy everybody in my family a black suit.”
Harvey understood the appellant to be making a death threat.



                                             -4-
        On cross-examination, Harvey testified that she never saw the appellant on the night
of the shootings and that she never heard Goss talk to the appellant. She acknowledged that
although Goss came to her home to use the telephone, Goss had a cellular telephone. She
also acknowledged that she previously had testified that she did not remember how much
time elapsed between her leaving Goss’s house to use the cocaine and hearing the gunshots.
The defense asked, “How would you explain to this jury the fact that . . . now you have a firm
memory that you believe it was one hour later you heard these gunshots?” Harvey answered,
“I don’t know.”

        Sixteen-year-old Jamilia Harvey, who was thirteen years old at the time of the
shootings, testified that she and Goss’s daughter, Kira, were friends. On the afternoon of
September 10, 2005, Jamilia2 was playing at Goss’s house. Jamilia said that at some point,
Goss told her that Goss was “going to do a robbery.” As it was getting dark, the appellant
and someone named Little David arrived. Jamilia saw a gun in the appellant’s waistband,
and the gun was silver with a black handle. Jamilia stated that sometime after the appellant
and Little David arrived, Goss “said something about her house” and told the children again
that she was going to do a robbery. Goss also told them not to go to sleep. Goss gave Kira
a key to the shed and was supposed to give the children a signal. When the children received
the signal, they were to go to the shed and stay there until the police arrived. Jamilia said that
the appellant and Little David left with “a bunch of boys” and that she did not see them
again.

        Jamilia testified that Goss never gave them a signal and that she and the other children
went to sleep. At some point, Goss’s sister woke them and told them to go to the shed. As
the children walked by the living room, Jamilia saw two men sitting on the couch. They
appeared to be sleeping, and Goss was sitting by the front door, crying. Jamilia said that “[i]t
was like getting to be morning time” and that she and the other children waited in the shed
until the police arrived.

       On cross-examination, Jamilia testified that she never saw the appellant converse with
Goss on September 10. The appellant was not at the house when Goss said she was going
to rob someone.

       Sergeant David Slessinger of the Metropolitan Nashville Police Department testified
that he investigated the shootings. On January 4, 2006, he received information that the
appellant was in a residence. Sergeant Slessinger and five or six officers went to the home,
and Sergeant Slessinger walked to the back of the house. He saw a male matching the


       2
         Because the witness and her mother, Daphne Harvey, share a surname, we will refer to her by her
first name.

                                                  -5-
appellant’s description exit through the back door. The male saw the officers and went back
inside the house. A negotiating team arrived and began negotiating with the appellant. Later,
a SWAT team arrived and arrested him. On cross-examination, Sergeant Slessinger testified
that he and the other officers went to the home to arrest the appellant for outstanding
warrants.

       Sergeant Jason Proctor of the Metropolitan Nashville Police Department testified that
on September 11, 2005, he responded to a 911 call made by Goss from her cellular telephone.
The victims had been removed from the scene. Sergeant Proctor inspected Goss’s cellular
telephone and wrote down recent calls made to and from the phone.

        Detective Christopher Brennan of the Metropolitan Nashville Police Department
testified that he took photographs and collected evidence from Goss’s home. Bloodstains
were on the front and back of the living room couch. Detective Brennan found a spent nine
millimeter cartridge case on a chair cushion in the living room, and a bullet was on the floor
behind the chair. A bullet hole was in the chair and in the west wall of the living room.
Detective Brennan collected a nine millimeter unfired cartridge from the living room floor
and a .22 caliber unfired cartridge near the front door. He found a .22 caliber spent cartridge
case outside. The cartridge case was on top of some leaves beside the front porch.

       On cross-examination, Detective Brennan testified that he did not collect fingerprints
from the scene because Goss told officers that the victims were not present long enough to
leave prints. Detective Brennan did not search the residence beyond the living room area.
He found a subwoofer speaker box on the sidewalk and a similar box inside the victims’ car.
He acknowledged that a “shootout” occurred in Goss’s home.

        Steve Scott of the Tennessee Bureau of Investigation (TBI) testified as a firearm
identification expert that he examined the evidence collected in this case. The bullet
recovered from inside Goss’s home was a .38 caliber or .357 caliber magnum projectile. The
four bullets recovered from the victims also were .38 caliber or .357 caliber magnum
projectiles. Scott examined all five bullets microscopically and concluded they were fired
from the same gun. He said that he also inspected the nine millimeter spent cartridge case
and the nine millimeter unfired cartridge and determined that they had “at one time been
cycled through the same firearm.” Finally, Scott microscopically examined the .22 caliber
spent cartridge case collected beside the porch and the .22 caliber unfired cartridge collected
near the front door. However, he was unable to determine whether they had been cycled
through one weapon or multiple weapons.

       On cross-examination, Scott testified that two nine millimeter guns and two .22
caliber guns could have been used during the shootings. He acknowledged that three to five

                                              -6-
guns were used during the incident.

        Stacy Turner, a medical examiner for Davidson County, testified that Dr. Bruce Levy
performed the victims’ autopsies. Although Dr. Levy was unavailable to testify at trial, Dr.
Turner testified from his reports. According to the reports, twenty-two-year-old Gregory
Miles died from three gunshot wounds to the torso. The bullets damaged his liver, stomach,
left kidney, intestines, spinal cord, and major blood vessels. Dr. Levy recovered three bullets
from Miles’s body. His cause of death was multiple gunshot wounds, and his manner of
death was homicide. Twenty-one-year-old Andrea McFee died of two gunshot wounds to
the torso. Dr. Levy recovered one bullet, and the victim’s manner of death also was
homicide.

       Detective Danny Satterfield of the Metropolitan Nashville Police Department testified
that he arrived at the scene between 4:30 a.m. and 5:00 a.m. Other officers were already
present, and one victim had been removed from the scene. Goss also was present but was
not a suspect at that time. Detective Satterfield interviewed Daphane Harvey that morning
and learned of a possible suspect, Kool-Aid, who was Goss’s boyfriend or ex-boyfriend.
Detective Satterfield talked with Harvey again on September 13 and 26. After speaking with
Harvey the third time, Goss became a suspect.

        Detective Satterfield testified that he obtained the appellant’s cellular telephone
records for September 1 to September 15, 2005. He determined that Goss also had been
using a cellular telephone and inspected the appellant’s phone records for calls between the
appellant and Goss during that time period. On September 1, 2005, Goss telephoned the
appellant twice for one minute each time. Between September 2 and September 9, there were
no calls between them. On September 10, Goss telephoned the appellant at 11:05 p.m. The
call lasted one minute. The appellant telephoned Goss at 11:31 p.m., and the call lasted three
minutes.3 Between 1:02 a.m. and 2:27 a.m., nine calls were made between the appellant and
Goss. One call lasted three minutes, one call lasted two minutes, and the remaining calls
lasted one minute. Between 2:32 a.m. and 4:38 a.m., the appellant and Goss exchanged
twenty-eight calls. Most of the calls lasted one minute, but one call lasted four minutes. The
appellant and Goss called each other thirteen times between 4:59 a.m. and 9:17 a.m.; four
times between 10:10 a.m. and 7:22 p.m.; and twice between 7:42 p.m. and 10:17 p.m. The
appellant and Goss exchanged two calls on September 12, two calls on September 13, and
two calls on September 15.

        On cross-examination, Detective Satterfield testified that the shootings occurred


        3
         According to our review of the appellant’s telephone records, the appellant also telephoned Goss
at 11:07 p.m. The call lasted one minute.

                                                  -7-
sometime after 4:00 a.m. on September 11. Although Sergeant Proctor wrote down
telephone numbers made from Goss’s cellular telephone, Detective Satterfield did not
investigate any of the numbers. He also did not investigate Fred Laster, Goss’s former
boyfriend, who had a prior conviction for aggravated robbery. Detective Satterfield stated
that he tried to interview Laster but that Laster was uncooperative. Detective Satterfield did
not interview Dedrick Phelps, another of Goss’s ex-boyfriends. Detective Satterfield
interviewed Lonnie Anderson on September 27, 2005. He acknowledged that she told him
she saw the appellant about 4:00 a.m. on September 11. Gunshot residue tests were not
performed on the victims’ hands.

       On redirect examination, Detective Satterfield testified that gunshot residue tests were
not performed in Davidson County because they were not reliable. He acknowledged that
on the morning of the shootings, Goss was treated as a victim, not a suspect.

       The defense presented no proof. The jury convicted the appellant of two counts of
felony murder committed during the perpetration of attempted robbery; two counts of second
degree murder, a Class A felony, as a lesser-included offense of first degree premeditated
murder; and two counts of attempted robbery, a Class D felony. The trial court merged the
second degree murder convictions into the first degree murder convictions and sentenced the
appellant to concurrent life terms. The trial court sentenced the appellant to consecutive
four-year sentences for each of the attempted robbery convictions and ordered that they be
served consecutively to the life sentences for a total effective sentence of life plus eight years
in confinement.

                                          II. Analysis

                                A. Co-defendant’s Statement

       The appellant contends that the trial court erred by allowing Harvey to testify about
a statement made by Goss pursuant to Tennessee Rule of Evidence 803(1.2)(E), the
co-conspirator exception to the hearsay rule. Specifically, the appellant contends that Harvey
should not have been allowed to testify that Goss said she wanted to “get somebody” because
there was no proof that a conspiracy existed between Goss and the appellant when Goss
made the statement. The State contends that the trial court properly allowed Harvey to testify
about the statement. We agree with the State.

        The State’s theory of the case was that Goss and the appellant conspired to rob the
victims and that Goss was to lure the victims to her house where the appellant would rob
them. Just before Harvey took the stand to testify for the State, the prosecution informed the
trial court that Harvey would be testifying about “the conversation she had with Francine

                                               -8-
Goss that evening about getting someone.” The State argued that Harvey’s testimony was
admissible because Kemur Bryant had testified that he heard the appellant say the appellant’s
girlfriend set up the robbery. The trial court, concluding that Bryant’s testimony established
proof of a conspiracy, ruled Harvey’s testimony was admissible. Harvey testified that
sometime after midnight on September 11, Goss came to her house and asked to use the
telephone. She stated that about 3:00 a.m., they drove to “the bootleg house to get some
liquor.” Harvey said that during the drive, Goss told her that Goss “wanted to get
somebody.” Harvey understood Goss to mean that Goss was going to rob someone.

        Hearsay is defined as “a statement, other than one made by the declarant while
testifying at the trial or hearing, offered in evidence to prove the truth of the matter asserted.”
Tenn. R. Evid. 801(c). Hearsay is inadmissible except as provided by the rules of evidence
or otherwise by law. Tenn. R. Evid. 802. Tennessee Rules Evidence 803(1.2)(E) provides
that a hearsay statement is allowed against a party when made “by a co-conspirator of a party
during the course of and in furtherance of the conspiracy.” As explained by our supreme
court,
                A conspiracy is defined as a combination between two or more
                persons to do a criminal or unlawful act or a lawful act by
                criminal or unlawful means. State v. Lequire, 634 S.W.2d 608,
                612 (Tenn. Crim. App. 1981), perm. to appeal denied, (Tenn.
                1982) (citation omitted). Declarations of a co-conspirator that
                would otherwise be inadmissible may be offered as proof, when
                the following conditions are met: (1) there is evidence of the
                existence of the conspiracy and the connection of the declarant
                and the defendant to it; (2) the declaration was made during the
                pendency of the conspiracy; and (3) the declaration was made in
                furtherance of the conspiracy. State v. Gaylor, 862 S.W.2d 546,
                553 (Tenn. Crim. App. 1992), perm. to appeal denied, (Tenn.
                1993) (citations omitted). A “statement may be in furtherance
                of the conspiracy in countless ways. Examples include
                statements designed to get the scheme started, develop plans,
                arrange for things to be done to accomplish the goal, update
                other conspirators on the progress, deal with arising problems,
                and provide information relevant to the project.” State v.
                Carruthers, 35 S.W.3d 516, 556 (Tenn. 2000) (citation omitted).
                If a conspiracy is shown to exist, the co-conspirator’s statement
                is admissible even though no conspiracy has been formally
                charged. Lequire, 634 S.W.2d at 612 n.1.

                      For admissibility purposes, the standard of proof required

                                                -9-
              to show the existence of the prerequisite conspiracy is proof by
              a preponderance of the evidence. State v. Stamper, 863 S.W.2d
404, 406 (Tenn. 1993). The State only has to show an implied
              understanding between the parties, not formal words or a written
              agreement, in order to prove a conspiracy. Gaylor, 862 S.W.2d
              at 553. “The unlawful confederation may be established by
              circumstantial evidence and the conduct of the parties in the
              execution of the criminal enterprises.” Id. (citation omitted).

State v. Berry, 141 S.W.3d 549, 585 (Tenn. 2004).

        It is the second requirement that the appellant challenges on appeal, arguing that the
evidence does not show a conspiracy existed at the time of Goss’s statement. We disagree.
On the afternoon before the shootings, Goss told Jamilia Harvey that she was going to
commit a robbery, and Jamilia saw the appellant with a gun at Goss’s home. After the
appellant arrived at the house, Goss told the children again that she was going to commit a
robbery. Sometime between midnight and 3:00 a.m. on September 11, Goss told Daphane
Harvey that she needed money for her house and “wanted to get somebody.” Our review of
the appellant’s telephone records shows that between 11:05 p.m. on September 10 and 2:55
a.m. on September 11, about the time Goss was making her statement to Harvey, the
appellant and Goss exchanged seventeen telephone calls. Between 3:02 a.m. and 3:54 a.m.,
about the time of the shootings, the appellant and Goss exchanged another thirteen calls.
Finally, Kemur Bryant heard the appellant say that the appellant’s girlfriend set up the
robbery, and the evidence at trial established that Goss was the appellant’s girlfriend or ex-
girlfriend. In our view, the proof at trial established by a preponderance of the evidence that
a conspiracy existed between the appellant and Goss. See State v. Charles R. Cain, C.C.A.
NOS. 956 and 957, 1992 Tenn. Crim. App. LEXIS 29, at *25 (Knoxville, Jan. 10, 1992)
(stating that numerous telephone calls between the defendants were evidence of a conspiracy
between them). Furthermore, the timing of the telephone calls and the appellant’s presence
on Aspen Drive about 3:00 a.m. establish that Goss made her statement to Harvey during the
course of the conspiracy. The trial court properly allowed Harvey to testify about Goss’s
statement.

                               B. Sufficiency of the Evidence

       The appellant claims that the evidence is insufficient to support the convictions.
Regarding the felony murder convictions, he contends that Kemur Bryant and Lonnie
Anderson gave such contradictory statements that the rule of cancellation negates their
testimony. Regarding the attempted robbery convictions, the appellant contends that there
is no evidence he intended to rob the victims. The State contends that the evidence is

                                             -10-
sufficient. We agree with the State.

         When an appellant challenges the sufficiency of the convicting evidence, the standard
for review by an appellate court is “whether, after viewing the evidence in the light most
favorable to the prosecution, any rational trier of fact could have found the essential elements
of the crime beyond a reasonable doubt.” Jackson v. Virginia, 443 U.S. 307, 319 (1979);
Tenn. R. App. P. 13(e). The State is entitled to the strongest legitimate view of the evidence
and all reasonable or legitimate inferences which may be drawn therefrom. State v. Cabbage,
571 S.W.2d 832, 835 (Tenn. 1978). Questions concerning the credibility of witnesses and
the weight and value to be afforded the evidence, as well as all factual issues raised by the
evidence, are resolved by the trier of fact. State v. Bland, 958 S.W.2d 651, 659 (Tenn. 1997).
This court will not reweigh or reevaluate the evidence, nor will this court substitute its
inferences drawn from the circumstantial evidence for those inferences drawn by the jury.
Id. Because a jury conviction removes the presumption of innocence with which a defendant
is initially cloaked at trial and replaces it on appeal with one of guilt, a convicted defendant
has the burden of demonstrating to this court that the evidence is insufficient. State v.
Tuggle, 639 S.W.2d 913, 914 (Tenn. 1982).

        Tennessee law recognizes a rule of cancellation when a witness makes contradictory,
sworn statements. Bowers v. Potts, 617 S.W.2d 149, 154 (Tenn. Ct. App. 1981). Simply put,
the rule of cancellation provides that “‘contradictory statements of a witness in connection
with the same fact have the result of cancelling each other out.’” Id. (quoting Taylor v.
Nashville Banner Publishing Co., 573 S.W.2d 476, 482 (Tenn. Ct. App. 1978)). However,
the rule only applies when both statements are sworn and when there is no corroboration for
either statement and no explanation for the inconsistency. State v. Caldwell, 977 S.W.2d
110, 118 (Tenn. Crim. App. 1998).

        The appellant argues that the rule of cancellation applies to Bryant’s and Anderson’s
testimony and cites inconsistencies in the details of their prior testimony and trial testimony.
For example, the appellant argues that Bryant’s testimony at the second trial was more
specific than his testimony at the first trial. The appellant has provided a transcript of the
appellant’s first trial in the appellate record. Our review of the trial transcript reveals that
while Bryant’s testimony at the second trial may have been more specific than it was at the
first trial, his testimony at the two trials was not inconsistent. Regarding Anderson’s
testimony, the appellant argues that Anderson said during the preliminary hearing that no one
was in the car with the appellant but said at the second trial that she saw someone in the car
with him. However, the appellant is incorrect. Our review of the preliminary hearing
transcript shows that Anderson testified on cross-examination that one other person was in
the car with the appellant when she saw him on September 11. Granted, Anderson gave
some testimony at the second trial that was somewhat contradictory to her prior testimony.

                                              -11-
For example, Anderson testified at the second trial that she saw the appellant on Aspen Drive
about 3:00 a.m. but testified at the preliminary hearing that she saw him about 3:30 a.m.
However, defense counsel questioned Anderson about the inconsistencies, and the jury
obviously accredited her testimony. We conclude that the evidence is sufficient to support
the appellant’s felony murder convictions.

       Regarding the appellant’s attempted robbery convictions, robbery is defined as “the
intentional or knowing theft of property from the person of another by violence or putting the
person in fear.” Tennessee Code Annotated § 39-13-401(a). As the trial court instructed the
jury,

              [a] person commits criminal attempt who, acting with the kind
              of culpability otherwise required for the offense . . . [a]cts with
              intent to complete a course of action or cause a result that would
              constitute the offense, under the circumstances surrounding the
              conduct as the person believes them to be, and the conduct
              constitutes a substantial step toward the commission of the
              offense.

Tenn. Code Ann. § 39-12-101(a)(3). Under this definition of attempt, “[c]onduct does not
constitute a substantial step . . ., unless the person’s entire course of action is corroborative
of the intent to commit the offense.” Tenn. Code Ann. § 39-12-101(b).

        Jamilia Harvey testified that on the afternoon before the shootings, Goss said she was
going to commit a robbery, and the appellant arrived with a gun at Goss’s home. Daphane
Harvey testified that Goss said she needed money for her house. About an hour before the
shootings, Goss told Harvey that Goss wanted to get someone, meaning rob the person.
Harvey saw Goss talking with the victims at Paul’s Market, and the victims followed Harvey
and Goss back to Goss’s house. Numerous telephone calls between Goss and the appellant
demonstrate that they were in almost constant contact with each other before and after the
shootings, and Lonnie Anderson saw the appellant on Aspen Drive near the time of the
shootings. Kemur Bryant testified that sometime after the crimes, the appellant said he shot
two people, claimed the motive was robbery, and said his girlfriend set up the robbery. Taken
in the light most favorable to the State, the evidence is sufficient to show that the appellant
shot the victims during the perpetration of attempted robbery. The appellant is not entitled
to relief.




                                              -12-
                                     III. Conclusion

        Based upon the oral arguments, the record, and the parties’ briefs, the judgments of
the trial court are affirmed.


                                                   _________________________________
                                                   NORMA McGEE OGLE, JUDGE




                                            -13-